DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The status of the claims as of the response filed 9/1/2022 is as follows: Claims 5 and 16 remain cancelled. Claims 1 and 12 are currently amended. Claims 2, 6-7, 13, and 17-19 are as previously presented. Claims 3-4, 8-11, 14-15, and 20 are original. Claims 1-4, 6-15, and 17-20 are currently pending in the application and have been considered below.

Response to Amendment
Rejection Under 35 USC 101
The claims have been amended but the 35 USC 101 rejections are upheld.
Rejection Under 35 USC 102/103
The amendments made to the claims introduce limitations that are not fully addressed in the previous office action (e.g. populating a score on a matrix, and changing an aspect of the alert as the score changes to indicate an increase or decrease in the score), and thus the corresponding 35 USC 102/103 rejections for claims 1-4, 6-15, and 17-20 are withdrawn. However, Examiner will consider the amended claims in light of an updated prior art search and address their patentability with respect to prior art below.

Response to Arguments
Rejection Under 35 USC 101
On pages 7-8 of the Remarks filed 9/1/2022 Applicant argues that the ordered combination of elements including populating a score on a matrix and generating an alert indication with changeable aspects based on changes in the score result in more efficient display and communication of fall risk information amounting to a practical application similar to that found in Core Wireless. Applicant’s arguments are fully considered, but are not persuasive. The instant claims are not analogous to those of Core Wireless. The claims in Core Wireless recited a specific improvement over prior systems; specifically, Core Wireless identified an improvement to an interface to address the problems of existing interfaces of devices with small screens as described in the specification of the patent in Core Wireless. In contrast, the specification in the instant application does not describe deficiencies of prior art system interfaces, but instead merely describes a method for displaying information related to fall risk in a particular way. The improvement in Core Wireless was not merely the display of specific data, but the overall improvement to small screen user interfaces that the combination of elements (e.g. specifying a particular manner in which a summary window must be accessed, requiring the application summary window to list a limited set of data, and requiring that the device applications exist in a particular state) provided. Applicant has not supplied evidence of such a technical, interface-driven improvement being provided by the instant claims, and merely asserts that the display of data is more efficient for human review. Examiner maintains that the display of fall risk outputs that a human actor following instructions could produce does not amount to a technical improvement to an interface, and instead merely adds insignificant extra-solution activity equivalent to the printing of a report. 
On page 8 of the Remarks Applicant argues that the limitations directed to a first and second sensor measuring various patient data provide integration of the abstract idea into a practical application because “the claimed sensors solve the technical problem of using real-world information (such as patient movement, etc.) as a predictor for injury risk due to falls. The unconventional use of a worn sensor to measure the present action of the patient in order to estimate the risk of injury supports the finding of a practical application.” Applicant’s arguments are fully considered, but are not persuasive. The use of these sensors elements to measure patient movements and present actions for use in the fall risk calculation represent additional elements for mere data gathering. The first sensor is not claimed with any specificity beyond its capability of “measuring patient movement upon a patient support structure”, while the second sensor is claimed as a patient-worn accelerometer. These elements are utilized at a high level of generality to merely provide necessary input for the fall risk calculation steps such that they amount to insignificant extra-solution activity. The sensors themselves do not appear to be providing an inventive method of gathering or using the patient data, and are rather invoked as generic means of obtaining data needed for the main risk score calculation. Further, despite Applicant’s assertion that collection of patient data from a worn sensor for use in a fall risk analysis is unconventional, Examiner notes that this appears to be a well-understood, routine, and conventional use of patient-worn accelerometer and other movement data, as evidenced by at least [0020]-[0021] of Annegarn et al. (US 20200046262 A1); [0074] & [0091] of Burwinkel et al. (US 20200205746 A1); the last paragraph of Pg 2 of Rajagopalan (Reference U on the PTO-892 mailed 6/1/2022); and [0032] of Weffers-Albu et al. (US 20190228866 A1). 
Rejection Under 35 USC 102/103
On pages 9-10 of the Remarks Applicant argues that the matrix population and alert aspect changing limitations newly introduced to the independent claims are not taught or suggested by Burwinkel. Applicant’s arguments regarding the matrix population limitation have been fully considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record to teach this amended aspect of the claims. Applicant’s arguments regarding the alert changing limitation have been fully considered, but are not persuasive. This aspect of the amended claims is taught by Burwinkel, in at least paras. [0047] & [0113]-[0114], which note an alert is output if the fall risk exceeds a predetermined threshold condition, and that the recommended fall prevention output can vary based on the probability of a fall occurring being higher, i.e. a content aspect of the alert would change as the score increases due to increased probability per [0047]. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1-4 and 6-11 are directed to a system (i.e. a machine) and claims 12-15 and 17-20 are directed to a method (i.e. a process). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 1 recites steps that, under their broadest reasonable interpretations, describe certain methods of organizing human activity (e.g. managing personal behavior such as following instructions). Specifically, the claim recites: 
accessing first data associated with an estimated likelihood of a fall for the patient, the first data being associated with movement of the patient on a patient support structure over time and the present action of the patient; 
accessing second data associated with an estimated severity of a fall for the patient, the second data being associated with demographic information associated with the patient; 
calculating a score based upon a combination of the first data and the second data; 
populating the score on a matrix, with a first axis defining a potential severity of the fall and a second axis defining a likelihood of the fall; and 
generating an alert indication based upon the score being compared to a threshold value, wherein an aspect of the alert changes as the score changes to indicate an increase or a decrease in the score. 
Each of these steps provide an instruction that a human actor could follow to manage their personal behavior to achieve a diagnostic or prognostic outcome for a patient, e.g. by looking up previously calculated fall likelihood and severity for each patient based on factors like movement or activity, age, etc. and using some type of formula or model to determine an overall fall risk score. The person could then compare the score to a threshold, populate a severity-likelihood matrix, and create an alert or other indication when the score is above the threshold. Such an alert could include text, color coding, or other aspects that are changeable to indicate increases and/or decreases in the score. Accordingly, this claim recites an abstract idea in the form of a certain method of organizing human activity. 
Independent claim 12 recites steps that, under their broadest reasonable interpretations, describe certain methods of organizing human activity (e.g. managing personal behavior such as following instructions). Specifically, the claim recites: 
positioning a first sensor for measuring movement of the patient upon a patient support structure over time; 
positioning a second sensor, worn by the patient, for measuring a present action of the patient when ambulatory, wherein the second sensor includes an accelerometer positioned to measure movement of the patient; 
accessing first data associated with an estimated likelihood of a fall for the patient, the first data being based on at least the movement of the patient on the patient support structure over time, the present action of the patient, and an environment surrounding the patient; 
accessing second data associated with an estimated severity of a fall for the patient, the second data being based on at least demographic information associated with the patient; 
calculating a score based upon a combination of the first data and the second data; 
populating the score on a matrix, with a first axis defining a potential severity of the fall and a second axis defining a likelihood of the fall;
comparing the calculated score to a threshold value; and 
generating an alert indication based upon the score exceeding the threshold value, wherein an aspect of the alert changes as the score changes to indicate an increase or a decrease in the score. 
Each of these steps provide an instruction that a human actor could follow to manage their personal behavior to achieve a diagnostic or prognostic outcome for a patient, e.g. by positioning sensors in a patient environment, looking up previously calculated fall likelihood and severity for each patient based on factors like patient movement, age, and environmental hazards, and using some type of formula or model to determine an overall fall risk score. The person could then compare the score to a threshold, populate a severity-likelihood matrix, and create an alert or other indication when the score is above the threshold. Such an alert could include text, color coding, or other aspects that are changeable to indicate increases and/or decreases in the score. Accordingly, this claim recites an abstract idea in the form of a certain method of organizing human activity. 
Dependent claims 2-4 & 6-11 and 13-15 & 17-20 inherit the limitations that recite an abstract idea from their dependence on claims 1 and 12, respectively, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, claims 2-4, 6-9, 13-15, and 17-19 recite further limitations that merely further describe the abstract idea identified in the independent claims. Specifically, claims 2-3 and 13-14 further describe the accessing of additional data to provide the second data related to an estimated severity of a fall for a patient, which a human actor would be capable of looking up and including in their analysis. Claims 4 and 15 recite developing specific types of risk models using the first data to provide the first data related to an estimated likelihood of a fall for a patient, which a human actor would be capable of developing and incorporating into their analysis (e.g. by creating a simple formula for age and other factors that result in a risk score). Claims 6-9 and 17-19 describe limitations related to generating and configuring alerts based on the score, which a human actor would be able to achieve by providing alert information to another person or entity under certain circumstances that they deem necessary, e.g. verbally notifying a patient’s loved ones once a day when the score is higher than a threshold level. 
However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, independent claims 1 and 12 do not include additional elements that integrate the abstract idea into a practical application. The additional elements of claim 1 include a first sensor for measuring movement of the patient upon a patient support structure over time and use of such data as part of the first data; a second sensor, worn by the patient, for measuring a present action of the patient when ambulatory, wherein the second sensor includes an accelerometer positioned to measure movement of the patient and use of the movement data as the present action; as well as at least one processor and memory encoding instructions which, when executed by the at least one processor, cause the at least one processor to perform the method steps of the invention. The additional elements of claim 12 include use of movement data as measured by the first sensor and the present action data as measured by the second sensor. 
These additional elements, when considered in the context of each claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim (note: the recitation of code or instructions stored on and executed by a computer system does not amount to a particular machine when recited with generic components; see MPEP 2106.05(b)(I)), do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an electronic risk scoring environment). Further, the additional elements in this claim merely amount to instructions to implement an abstract idea on a computer (e.g. using electronically stored instructions executed by a processor to perform functions that may be performed by a human actor) and provide necessary data gathering operations (e.g. via first and second sensors) amounting to insignificant extra-solution activity because the sensors are merely utilized as means with which to acquire needed data for the main risk analysis functions of the invention. Accordingly, each independent claim as a whole is directed to an abstract idea without integration into a practical application. 
The judicial exception recited in dependent claims 2-4, 6-9, 13-15, and 17-19 is not integrated into a practical application under the same analysis as above because each claimed function is performed with the same additional elements identified for the independent claims above, and they merely further describe the abstract ideas identified in the independent claims without presenting new additional elements. Claims 10, 11, and 20 recite generating a user interface to display various output scores, which amounts to insignificant extra-solution activity because it merely displays outputs of the main analysis steps to a user (equivalent to printing a report as described in MPEP 2106.05(f)), and does not meaningfully limit practice of the abstract idea. 
Accordingly, the additional elements of claims 1-4, 6-15, and 17-20 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-4, 6-15, and 17-20 are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a memory and processor executing stored instructions to perform the accessing, accessing, calculating, populating, generating, etc. steps amount to no more than mere instructions to apply the exception using generic computer components. As evidence of the generic nature of the above recited additional elements, Examiner notes paras. [0080]-[0082] of Applicant’s specification, noting that “the device includes at least one processor or central processing unit (“CPU”) 1208, a system memory 1212, and a system bus 1210 that couples the system memory 1212 to the CPU 1208…. The device further includes a mass storage device 1214…. it should be appreciated by those skilled in the art that computer-readable data storage media can be any available non-transitory, physical device or article of manufacture from which the device can read data and/or instructions.” From this disclosure, one of ordinary skill in the art would understand that any generic processing device with a memory for executing stored code could be utilized to perform the functions of the invention. Further, para. [0083] notes that the output element can include “a touch user interface display screen, a printer, or other type of output device,” which one of ordinary skill in the art would understand as including any type of generic display or output device. Further, the combination of these additional hardware elements (i.e. a processor and a memory, and optionally an output element) is not expanded upon in the specification as a unique arrangement and as such relies on the knowledge of one of ordinary skill in the art to understand the combination of components within a computer system as a well-known and generic combination for automating an abstract idea that could otherwise be performed by a human actor and thus do not provide an inventive concept. 
Regarding the functional additional elements, as noted above, the steps of using a first sensor to measure movement of a patient upon a support structure and a second sensor worn by the patient including an accelerometer to measure a present action of the patient, as well as generating user interfaces to display various computed scores amounts to insignificant extra-solution activity. Use of structure-based movement sensors and accelerometers to measure patient movements related to fall risk is also well-understood, routine, and conventional in the art, as evidenced by at least [0020]-[0021] of Annegarn et al. (US 20200046262 A1); [0074] & [0091] of Burwinkel et al. (US 20200205746 A1); the last paragraph of Pg 2 of Rajagopalan (Reference U on the PTO-892 mailed 6/1/2022); and [0032] of Weffers-Albu et al. (US 20190228866 A1). Further, generation of user interfaces to display data is nothing more than that recognized as a well-understood, routine, and conventional computer function performed using generic computer components; for example, receiving or transmitting data over a network (i.e. transmitting a generated user interface to a display or other output device) and storing and retrieving information in memory (i.e. accessing computed scores) are each recognized as well-understood, routine, and conventional functions previously known to the industry, as outlined in MPEP 2106.05(d)(II). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of an abstract idea. As evidence of the conventional nature of the combination of a processor executing instructions stored in memory to calculate a fall risk based on information from structure-based movement and patient-worn accelerometer sensors, Examiner points to at least [0020]-[0023] of Annegarn; Fig. 4, [0039], [0074], & [0091] of Burwinkel; and [0032] & [0175] of Weffers-Albu. 
Thus, when considered as a whole and in combination, claims 1-4, 6-15, and 17-20 are not patent eligible. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-8, 12, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Burwinkel et al. (US 20200205746 A1) in view of McCullough et al. (US 20170109492 A1).
Claim 1
Burwinkel teaches a system for estimating an injury risk relating to a fall for a patient (Burwinkel abstract, [0039], noting a fall prediction system), the system comprising: 
a first sensor for measuring movement of the patient upon a patient support structure over time (Burwinkel [0058], [0070], [0074]-[0075], [0091], noting a variety of sensors employed by the system, including cameras, motion sensors, inertial sensors, accelerometers, gyroscopes, etc. that would be capable of measuring movement of a patient on a patient support structure like a bed, chair, walking surface, etc. over time; [0091] specifically notes that motion patterns of a user may be monitored based on various sensor outputs, including speed and trajectory when sitting down or standing up (i.e. onto a chair or other patient support structure));
a second sensor, worn by the patient, for measuring a present action of the patient when ambulatory, wherein the second sensor includes an accelerometer positioned to measure movement of the patient (Burwinkel [0073]-[0074], [0094], [0097], noting a sensor of a body-worn patient device can include an accelerometer that measures postural stability or other movements of the patient while ambulatory);
at least one processor; and memory encoding instructions which, when executed by the at least one processor, cause the at least one processor to  (Burwinkel [0063], noting a controller is adapted to perform instructions stored in one or more memories to implement the functions of the invention): 
access first data associated with an estimated likelihood of the fall for the patient, the first data being associated with the movement of the patient on the patient support structure over time as measured by the first sensor and the present action of the patient as measured by the second sensor (Burwinkel [0040], [0077], noting the system receives (i.e. accesses) data from the sensors, e.g. the movement data measured by the first sensor and the present action data measured by the second sensor as explained above; such data is used to estimate a likelihood of a fall for the patient as noted in at least [0033] & [0077], i.e. it is “associated with” an estimated likelihood of the fall. Additionally, any real-time data collected by the system is considered equivalent to data associated with an estimated likelihood of a fall for a patient per para. [0039] of Applicant’s specification where real-time patient information is considered associated with an estimated likelihood of a fall); 
access second data associated with an estimated severity of the fall for the patient, the second data being associated with demographic information associated with the patient (Burwinkel [0040], [0124], noting the system can receive and analyze (i.e. access) physiological data relating to patient age and sex (i.e. demographic information), which is considered data associated with an estimated severity of a fall for the patient per paras. [0064]-[0065] of Applicant’s specification; see also [0033] & [0044], noting data determined by the system can include magnitude (i.e. severity) of an injury from a fall); and
calculate a score based upon a combination of the first data and the second data (Burwinkel [0040], [0082]-[0083], [0088]-[0090], noting the system uses various models and sub-models to determine a fall risk (i.e. score) or other future physiological or contextual state based on the received data, which per at least [0071]-[0072] can include data received from multiple sources, i.e. both the first data and second data); 
populate the score on a matrix, with a first axis defining a potential severity of the fall and a second axis defining a likelihood of the fall; and
generate an alert indication based upon the score being compared to a threshold value, wherein an aspect of the alert changes as the score changes to indicate an increase or a decrease in the score (Burwinkel [0047], [0100], [0106], [0113]-[0114], noting an alert is output if the fall risk exceeds a predetermined threshold condition, and that the recommended fall prevention output can vary based on the probability of a fall occurring being higher, i.e. a content aspect of the alert would change as the score increases due to increased probability per [0047]).  
In summary, Burwinkel teaches a sensor-based fall risk detection system that incorporates data associated with fall probability and fall severity to calculate a risk score. However, it fails to explicitly disclose populating the score on a matrix, with a first axis defining a potential severity of the fall and a second axis defining a likelihood of the fall. However, McCullough teaches a risk management system that uses calculated risk to populate a risk matrix having both severity and probability factors for preventable healthcare events (McCullough [0059]-[0061], noting risk matrices are updated (i.e. populated) with a calculated risk factor for a preventable healthcare event for use in future risk predictions. The risk matrix can include both probability and severity factors as noted in [0060], indicating a first axis would define a severity and a second axis would define a likelihood of the event). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fall risk detection system of Burwinkel to include populated severity-probability risk matrices as in McCullough in order to provide an updated stored reference of risk for preventable events like falls for use in evaluating the risks of all possible potentially preventable healthcare events for a patient (as suggested by McCullough [0059]). 
Claim 12
Burwinkel teaches a method for estimating an injury risk relating to a fall for a patient (Burwinkel abstract, noting a method of predictive fall event management), the method comprising: 
positioning first sensor for measuring movement of the patient upon a patient support structure over time (Burwinkel [0058], [0070], [0074]-[0075], [0091], noting a variety of sensors employed by the system, including cameras, motion sensors, inertial sensors, accelerometers, gyroscopes, etc. that would be capable of measuring movement of a patient on a patient support structure like a bed, chair, walking surface, etc. over time; [0091] specifically notes that motion patterns of a user may be monitored based on various sensor outputs, including speed and trajectory when sitting down or standing up (i.e. onto a chair or other patient support structure). Because such sensors are capable of monitoring or tracking a patient, they are considered to be ‘positioned’ for measuring movement of the patient as required by the claim; see also [0058], contemplating the disposing of sensors within a room or building, i.e. positioning sensors in these environments for measuring patient data);
positioning a second sensor, worn by the patient, for measuring a present action of the patient when ambulatory, wherein the second sensor includes an accelerometer positioned to measure movement of the patient (Burwinkel [0073]-[0074], [0094], [0097], noting a sensor of a body-worn patient device can include an accelerometer that measures postural stability or other movements of the patient while ambulatory; because the sensors are disclosed as being body-worn, they are considered to be positioned for measuring a present action of the patient when ambulatory);
accessing first data associated with an estimated likelihood of a fall for the patient, the first data being based on at least the movement of the patient on the patient support structure over time as measured by the first sensor, the present action of the patient as measured by the second sensor, and an environment surrounding the patient (Burwinkel [0040], [0077], noting the system receives (i.e. accesses) data from the sensors, e.g. the movement data measured by the first sensor and the present action data measured by the second sensor as explained above, as well as contextual data like temperature, humidity, weather, presence of stairs, etc. representing an environment surrounding the patient as noted in [0041], [0074]-[0075]; such data is used to estimate a likelihood of a fall for the patient as noted in at least [0033], [0040]-[0044], & [0077], i.e. it is “associated with” an estimated likelihood of the fall. Additionally, any real-time data collected by the system is considered equivalent to data associated with an estimated likelihood of a fall for a patient per para. [0039] of Applicant’s specification where real-time patient information is considered associated with an estimated likelihood of a fall);
accessing second data associated with an estimated severity of a fall for the patient, the second data being based on at least demographic information associated with the patient (Burwinkel [0040], [0124], noting the system can receive and analyze (i.e. access) physiological data relating to patient age and sex (i.e. demographic information), which is considered data associated with an estimated severity of a fall for the patient per paras. [0064]-[0065] of Applicant’s specification; see also [0033] & [0044], noting data determined by the system can include magnitude (i.e. severity) of an injury from a fall); 
calculating a score based upon a combination of the first data and the second data (Burwinkel [0040], [0082]-[0083], [0088]-[0090], noting the system uses various models and sub-models to determine a fall risk (i.e. score) or other future physiological or contextual state based on the received data, which per at least [0071]-[0072] can include data received from multiple sources, i.e. both the first data and second data);
populating the score on a matrix, with a first axis defining a potential severity of the fall and a second axis defining a likelihood of the fall;
comparing the calculated score to a threshold value; and generating an alert indication based upon the score exceeding the threshold value, wherein an aspect of the alert changes as the score changes to indicate an increase or a decrease in the score (Burwinkel [0047], [0100], [0106], [0113]-[0114], noting an alert is output if the fall risk exceeds a predetermined threshold condition, and that the recommended fall prevention output can vary based on the probability of a fall occurring being higher, i.e. a content aspect of the alert would change as the score increases due to increased probability per [0047]).
In summary, Burwinkel teaches a sensor-based fall risk detection system that incorporates data associated with fall probability and fall severity to calculate a risk score. However, it fails to explicitly disclose populating the score on a matrix, with a first axis defining a potential severity of the fall and a second axis defining a likelihood of the fall. However, McCullough teaches a risk management system that uses calculated risk to populate a risk matrix having both severity and probability factors for preventable healthcare events (McCullough [0059]-[0061], noting risk matrices are updated (i.e. populated) with a calculated risk factor for a preventable healthcare event for use in future risk predictions. The risk matrix can include both probability and severity factors as noted in [0060], indicating a first axis would define a severity and a second axis would define a likelihood of the event). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fall risk detection method of Burwinkel to include populated severity-probability risk matrices as in McCullough in order to provide an updated stored reference of risk for preventable events like falls for use in evaluating the risks of all possible potentially preventable healthcare events for a patient (as suggested by McCullough [0059]). 
Claims 4 and 15
Burwinkel in view of McCullough teaches the system of claim 1, and the combination further teaches wherein the memory encodes further instructions which, when executed by the at least one processor, cause the at least one processor to: develop an immediate risk of fall model using the first data; develop an attribute risk of fall model using the first data; and use the immediate risk of fall model and the attribute risk of fall model to provide the estimated likelihood of a fall for the patient (Burwinkel [0029]-[0032], [0088]-[0090], noting various sub-models can be developed based on received sensor data (i.e. the first data) and summed to provide an estimated likelihood of a fall for the patient; such sub-models can include time-dependent or short-term and time-independent or long-term factors as noted in at least [0022] & [0026], such that the developed models are considered equivalent to at least an immediate risk of fall model capturing short-term, time-dependent factors and an attribute risk of fall model capturing long-term, time-independent factors that may be combined to determine the overall likelihood of a fall for a patient as noted in [0030]). 
Claim 15 recites substantially similar limitations as claim 4, and is also rejected as above. 
Claims 6 and 17
Burwinkel in view of McCullough teaches the system of claim 1, and the combination further teaches wherein the alert provides additional contextual information about the patient (Burwinkel [0036], [0038], [0106], noting alerts can be sent with context-dependent instructions for how to prevent a predicted fall from occurring, e.g. the patient can be warned about an icy sidewalk predicted to increase their risk of falling and advised to call for a driver, contact a caregiver, etc. to mitigate the increased contextual risk).  
Claim 17 recites substantially similar limitations as claim 6, and is also rejected as above.  
Claim 7
Burwinkel in view of McCullough teaches the system of claim 1, and the combination further teaches wherein the alert is configurable by a caregiver (Burwinkel [0047], noting alerting thresholds can be set (i.e. configured) by a caregiver).  
Claims 8 and 18
Burwinkel in view of McCullough teaches the system of claim 7, and the combination further teaches wherein the memory encodes further instructions which, when executed by the at least one processor, cause the at least one processor to allow the caregiver to configure alerting based upon the threshold or a change in the score (Burwinkel [0047], noting alerting thresholds can be set (i.e. configured) by a caregiver).  
Claim 18 recites substantially similar limitations as claim 8, and is also rejected as above.  

Claims 2-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Burwinkel and McCullough as applied to claims 1 and 12 above, and further in view of “Functional Performance As a Predictor of Injurious Falls Among Older Adults” by Ward et al., hereinafter “Ward.”
Claims 2 and 13
Burwinkel in view of McCullough teaches the system of claim 1, and the combination further teaches wherein the memory encodes further instructions which, when executed by the at least one processor, cause the at least one processor to: access health state data associated with the patient; and  (Burwinkel [0040], noting the system can receive and analyze (i.e. access) physiological data relating to patient heart rate, blood pressure, blood sugar level, body hydration, neuropathy, hematocrit, body temperature, etc. (i.e. health state information)). In summary, the combination teaches a system that accesses patient information related to fall severity, and contemplates determination of injury magnitude from falls as in [0033] & [0044]. However, it fails to explicitly disclose the specific use of the demographic data and the health state data to provide the estimated severity of a fall for the patient. 
However, Ward teaches that “covariates such as age, sex, race, body mass index (BMI), and baseline health conditions [are] known and hypothesized to be related to falls and fall-related injuries” (Ward Pgs 3-4). Additionally, Ward discloses the importance of considering not just likelihood of falls but risk of injuries from falls (i.e. severity or magnitude of falls) when attempting to improve patient outcomes (Ward Pg 6, last paragraph, noting “Much of the literature focuses solely on falls, ignoring resulting injuries. Risk factors that are specific to or have more relative importance with regard to fall-related injuries are crucial to include in studies focusing on risk assessment and treatment”). It therefore would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to modify the injury magnitude-aware fall risk prediction system of the combination to include an analysis of various patient data related to injury from falls (i.e. severity of falls) as in Ward in order to provide consideration of risk factors that are specific to or have more relative importance with regard to fall-related injuries as a crucial part of improved risk assessment, stratification, and mitigation efforts (as suggested by Ward Pg 6, last paragraph). 
Claim 13 recites substantially similar limitations as claim 2, and is also rejected as above.  
Claims 3 and 14
Burwinkel in view of McCullough and Ward teaches the system of claim 2, and the combination further teaches wherein the memory encodes further instructions which, when executed by the at least one processor, cause the at least one processor to: access activity data for the patient; and use the demographic data, the health state data, and the activity data to provide the estimated severity of a fall for the patient (Burwinkel [0040], [0091], noting activity data like gait or postural stability, head movement, motion patterns when sitting, standing, walking, etc. are received and analyzed; see also Ward Pg 5, noting that assessments of functional performance for a patient such as chair stand tests (i.e. activity data) is predictive of injurious fall (i.e. fall severity). Additionally, Ward notes on Pg 6 the “importance of assessing both fall history and functional performance when estimating risk for fall-related injury” as well as that additional basic risk factors are predictive via multifactorial assessments, indicating that one of ordinary skill in the art would have found it obvious to analyze activity data in addition to demographic and patient state data to help estimate fall severity).  
Claim 14 recites substantially similar limitations as claim 3, and is also rejected as above.  

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Burwinkel and McCullough as applied to claims 1 and 12 above, and further in view of Brasch et al. (US 20190110762 A1).
Claims 9 and 19
Burwinkel in view of McCullough teaches the system of claim 7, and the combination further teaches wherein the memory encodes further instructions which, when executed by the at least one processor, cause the at least one processor to allow the caregiver to configure alerting based upon  (Burwinkel [0047], noting alerting thresholds can be set by a caregiver such that settings for when alerts are sent (i.e. in response to which thresholds) are configured). Burwinkel further teaches that multiple modes of alerting may be utilized ([0047] notes that “any suitable fall prevention output can be provided that can assist in mitigating the risk of the user falling, e.g., one or more of an audible alert, visual alert, or tactile alert provided to the wearer”) as well as that multiple types of users can be alerted ([0106] notes that any of the wearer, a caregiver, and a medical professional can be notified of fall risk alerts). However, though the combination teaches caregiver-configurable alerting settings, it fails to explicitly disclose such caregiver-configurable alerting settings for who is alerted and how alerts are delivered.  
However, Brasch teaches an analogous fall risk alerting system that allows a caregiver to specifically configure settings for who is alerted (Brasch [0141], noting “the facility provides a mechanism that allows staff members to configure for each resident which staff members are summoned for alarms raised for the resident, in some cases differently based on the type of the alarm”) and how alerts are delivered (Brasch Fig. 11, [0160], noting “the facility provides a mechanism that allows staff members to configure alarm attributes for each resident. Examples of such attributes are silent/audible; visible/non-visible; volume level; duration; sound type; speech/non-speech; etc.”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the configurable fall risk alerting system of the combination to specifically allow the configuration of who alerts are routed to and how they are delivered as in Brasch in order to provide customized alert settings personalized to a particular patient and their needs, thereby allowing the most appropriate caregivers to be notified of unsafe conditions (as suggested by Brasch [0115]-[0116] & [0141]). 
Claim 19 recites substantially similar limitations as claim 9, and is also rejected as above.   

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Burwinkel and McCullough as applied to claim 1 above, and further in view of Stone et al. (US 20170055917 A1).
Claim 10
Burwinkel in view of McCullough teaches the system of claim 1, and the combination further teaches wherein the memory encodes further instructions which, when executed by the at least one processor, cause the at least one processor to generate a user interface to display the  alert (Burwinkel [0047], noting the alert can be a visual alert, i.e. a user interface is generated to display the alert). Though the combination contemplates visual outputting of alerts, it fails to explicitly disclose generation of a user interface to display the score itself, as required by the claim. However, Stone teaches an analogous fall risk alerting system that displays calculated risk scores to a user on a GUI (Stone [0055], [0083]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the visual alerting system of the combination to specifically include display of the fall risk score on a GUI as in Stone in order to provide a caregiver with information to allow them to quickly respond to a high risk patient to reduce the risk of injury from a fall (as suggested by Stone [0055] & [0083]). 

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burwinkel and McCullough as applied to claims 1 and 12 above, and further in view of Sullivan et al. (US 20160135706 A1).
Claims 11 and 20
Burwinkel in view of McCullough teaches the system of claim 1, and the combination further teaches wherein the memory encodes further instructions which, when executed by the at least one processor, cause the at least one processor to generate a user interface to display the  alert (Burwinkel [0047], noting the alert can be visual, i.e. a user interface is generated to display the alert). Burwinkel further teaches determination of fall risk, including for example likelihood of fall or magnitude (i.e. severity) of injury related to a fall (Burwinkel [0033], [0044]). Though the combination contemplates visual outputting of alerts as well as indications of fall likelihood and severity, it fails to explicitly disclose generation of a user interface to display the score, a fall likelihood score, and a fall severity score as required by the claim. 
However, Sullivan teaches that a medical event prediction system can include an overall risk score that can include both a criticality measure (i.e. severity score) and a confidence measure (i.e. a likelihood score) (Sullivan [0293]). Such scores can be displayed for a user on a GUI as described in [0312]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fall risk alerting system of the combination to include the calculation and display of an overall score composed of a likelihood score and a severity score for a predicted medical event as in Sullivan in order to help a user determine an appropriate response to the predicted event based on a consideration of its likelihood and severity, thus allowing for a user to be informed of the risk scores in a easy to understand visual manner (as suggested by Sullivan [0312]). 
Claim 20 recites substantially similar limitations as claim 11, and is also rejected as above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Minotto (US 20060122873 A1) and Yundt-Pacheco et al. (US 20160320420 A1) describe systems for risk analysis and management that include risk matrices with both probability and severity factors. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679.  The examiner can normally be reached on M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.A.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/EVANGELINE BARR/Primary Examiner, Art Unit 3626